DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/663328, filed on 24 October 2019.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 23 December 2021. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 08 and 18 of U.S. Patent No. 11,307,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that the newly filed claims are the method equivalent of the device claims filed in the patent.
	Claim 1 of the current application recites: A leakage correction method, adapted for a radar apparatus, and the leakage correction method comprising: generating a first sinewave signal; mixing the first sinewave signal; receiving a transmitting signal transmitted by the radar apparatus, wherein the transmitting signal comprises the first sinewave signal; mixing a received transmitting signal and generating an intermediate frequency signal; generating a second sinewave signal according to the intermediate frequency signal and according to an amplitude of the transmitting signal or an amplitude of the received transmitting signal; and correcting a leakage situation of the received transmitting signal based on the second sinewave signal and based on the intermediate frequency signal, wherein a phasor corresponding to the leakage situation in a sinewave form is related to a phasor of the second sinewave signal.
	The above claim is considered the obvious variant of the bolded section of Claim 1 of ‘287 provide below: A radar apparatus, comprising: a transmitter, comprising: a first sinewave signal generator, configured to generate a first sinewave signal; and a first mixer, coupled to the first sinewave signal generator and configured to mix the first sinewave signal; and a receiver, configured to receive a transmitting signal transmitted by the transmitter, wherein the transmitting signal comprises the first sinewave signal, and the receiver comprises: a second mixer, configured to generate an intermediate frequency signal according to a received transmitting signal; a second sinewave signal generator, configured to generate a second sinewave signal according to the intermediate frequency signal and according to an amplitude of the transmitting signal or an amplitude of the received transmitting signal; and a correcting circuit, coupled to the second sinewave signal generator and the second mixer, and configured to correct a leakage situation of the received transmitting signal based on the second sinewave signal, wherein a phasor corresponding to the leakage situation n a sinewave form is related to a phasor of the second sinewave signal.
	Claims 2-8 of the current applicant are considered to be the obvious variants of Claims 2-8 of ‘287.
	Independent Claim 16 is the obvious variant of independent Claim 18 of ‘287. Similar comparisons can be made as with Claim 1 above.

Allowable Subject Matter
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 17, the prior art of record does not disclose nor suggest it be an obvious modification wherein a phasor corresponding to the leakage situation in a sinewave form is related to a phasor of the second sinewave signal, wherein the step of correcting the leakage situation of the received transmitting signal comprises: generating an intermediate frequency signal according to the received transmitting signal; and subtracting the second sinewave signal from the intermediate frequency signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2018/0102794 is considered to relevant to the state of the art although not relied upon to in a rejection of the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646